Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 07/13/2018. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (US Pub. 2011/0205284).
    
          Yoshino et al. disclose in Figures 1, 4-8, 10A-10C and 13A-13B a liquid ejecting system comprising:
          Regarding claim 1, a fluid dock (80) arranged on an external surface of a housing (2) of the printing device (1), the fluid dock (80) further arranged to receive a mechanical interface of a fluid supply (90); wherein the arrangement of the fluid dock (80) on the external surface of the housing (2) enables use of a center of mass and weight of the fluid supply (90) to maintain a mechanical, fluidic (93, 95), and electrical connection (100, 110) with the fluid supply (80, 90) (Figures 1, 4, 5A-7, 10A-10C and 13A-13B).
          Regarding claims 2 and 8, wherein the center of mass of the fluid supply (90) is above the mechanical interface (93, 95), and wherein a fluid is to be transferred from the fluid supply (90) through the fluid dock (80) via gravity.
          Regarding claim 4, wherein the fluid supply (90) comprises a bag (92) upstream of the mechanical interface and a vertical fluid extractor (95) to extract fluid from a lower-most portion of the bag (92) (Figures 7-8 and 10A-10C).
         Regarding claim 5, wherein the dock (80) provides a fluidic channel (95) with the fluid supply (90) and wherein the fluid channel (95) is created after verification via an electrical (110) handshake that the fluid to be transferred is allowed (Figures 7-8 and 10A-10C).
         Regarding claim 6, wherein the interface (95) provides for a continuous transfer of fluid from the fluid supply (90) , through the fluid dock (80), to an internal reservoir (21a) within the printing device (1) during a printing operation (Figures 1 and 10A-10C).

a fluid supply dock (80) external to a housing (2) of the printing device (1), the fluid supply dock  (80) to receive and interface (95) with a fluid supply unit (90), wherein an arrangement of the fluid supply dock (80) external to the housing (2) enables a center of mass and weight of the fluid supply to be used to maintain a mechanical (95), fluidic, and electrical connection (110) between the fluid supply dock (80) and the fluid supply (90) (Figures 1, 4-7 and 10A-10C).
         Regarding claim 10, wherein the mechanical (95), fluidic, and electrical connection (110) with the fluid supply dock (80) is achieved when the mechanical interface (93, 95) is fully coupled to the fluid supply dock (80) (Figures 1, 4-7 and 10A-10C).

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlowski, JR. et al. (US Pub. 2002/0149646).
    
           Pawlowski, JR. et al. disclose in Figures 1A, 36A, 12A-12B and 44-47  an inkjet printer comprising:
          Regarding claim 13, an alignment rail (440) to mechanically couple a fluid supply unit (320) to a fluid supply dock (432) external to a housing of a printing device (10) (Figures 1A and 44); 
a mechanical aperture (439) to interface with a mechanical key (430) of the fluid supply unit (320) (Figure 44);
 a needle (462) to fluidically couple the fluid supply unit (320) to an internal reservoir of the printing device (10) (Figures 1A and 44-45); 
and a controller (printer control system but not shown)to enable an electrical coupling between the printing device (10) and a memory device (316); wherein a mechanical coupling using the 
          Regarding claim 14, wherein the mechanical key (430) is to prevent the needle (462) of the fluid supply dock (432) from being fluidicaily coupled to the fluid supply unit (320) until the mechanical key has interfaced with the aperture (439) of the fluid supply dock (430) (Figures 1A and 44-45).
          Regarding claim 15, wherein the alignment rail (440) is to support a weight of the fluid supply unit (320) during a transfer of fluid from the fluid supply unit (320) to the internal reservoir (122) of the printing device (10) (Figures 1A, 12A-12B and 44).

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                                            
Claims 3, 9 and 11-12 are rejected under 35 USC 103 (a) as being unpatentable over Yoshino et al. (US Pub. 2011/0205284) in view of Pawlowski, JR. et al. (US Pub. 2002/0149646).
 
          Yoshino et al. disclose the basic features of claimed invention as stated above but do not disclose the center of mass of the fluid supply is below the mechanical interface and wherein a fluid is to be transferred from the fluid supply through the fluid dock via a pump downstream of the fluid dock; wherein the mechanical connection (93, 95) with the fluid supply dock (80) is to be engaged previous to a fluidic connection basing engaged; and  wherein the mechanical connection is keyed to a fluid maintained within the fluid supply unit.
inkjet printer comprising:
         Regarding claims 3 and 9, wherein the center of mass of the fluid supply (320) is below the mechanical interface (328, 462) and wherein a fluid (ink) is to be transferred from the fluid supply (320) through the fluid dock (432) via a pump (326, 340) downstream of the fluid dock  (432) (Figures 44 and 46-47).
         Regarding claim 11, wherein the mechanical connection (320, 432) with the fluid supply dock (432) is to be engaged previous to a fluidic connection (328, 462) basing engaged (Figures 44-46).
         Regarding claim 12, wherein the mechanical connection (320, 432) is keyed to a fluid maintained within the fluid supply unit (320) (Figure 44).
         
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pawlowski, JR. et al.   in the Yoshino et al.’s liquid ejecting system for the purpose of stably supplying ink from an ink station to a printing head of an ink jet printer.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,315,402; US Pub. 2003/0076390; US Pat. 2004/0113971) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION            
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853